DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 and 4-5 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Reason for Allowance
The following is an examiner's statement for reasons for allowance:
Claims 1 and 4-5 are allowable over the prior art of record.

The reasons for allowance of claim 1 are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as: “a controller configured to 
records a header for transmission in a cluster of the data region and a header for recording in a cluster of the data region, in response to open a file to record the data in the recording medium,
…
records a footer for transmission in a cluster of the data region, after the recording medium interface completes the recording of the recording unit,
records management information of a file for transmission including unit data of the recording unit, the header for transmission, and the footer for transmission on a management table recorded in the recording medium in a state in which the unit data of the recording unit being associated with the header for transmission and the footer for transmission so as to close the file for transmission,
…
erases the management information of the file for transmission on the management table after transmitting the file for transmission, and records management information of a file for recording including the unit data of the recording unit and the header for recording on the management table in a state in which the unit data of the recording unit being associated with the header for recording,
whenever the recording medium interface records new unit data of a recording unit in the recording medium, records a new header for transmission in a cluster of the data region, a new footer for transmission in a cluster of the data region, and  including the new unit data of the recording unit, the new header for transmission, and the new footer for transmission on the management table in a state in which the new unit data of the recording unit being associated with the new header for transmission and the new footer for transmission so as to close the new file for transmission,
whenever the network interface transmits the new file for transmission to the external device through the network, erases the management information of the new file for transmission and updates the management information of the file for recording to management information obtained by merging the new unit data of the recording unit with the unit data of the recording unit previously included in the management information of the file for recording, and
in response to an operation to end recording of the data, records a footer for recording in a cluster of the data region, and updates the management information of the file for recording to management information obtained by merging the footer for recording with a plurality of pieces of the unit data of the recording unit and the header for recording previously included in the management information of the file for recording so as to close the data”, and equivalently in independent claims 4 and 5.


Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 6:00PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. W./
Examiner, AU 2168
25 February 2021